Citation Nr: 1030301	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  05-16 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to an increased rating for histoplasmosis, 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1960 to June 
1968, and from July 1969 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Board notes that following four requests to reschedule a 
hearing, the Veteran was scheduled for a video conference hearing 
before a Veterans Law Judge in July 2010, but did not appear for 
the hearing and provided no explanation for his failure to 
appear.  Accordingly, the Board considers the appellant's request 
for a hearing to be withdrawn and will proceed to adjudicate the 
case based on the evidence of record.  See 38 C.F.R. § 20.704 
(d), (e) (2009).

Since the last supplemental statement of the case, the Veteran 
has submitted new evidence in the form of private treatment 
records, which relate to the issues on appeal.  The Veteran 
specifically waived his right to have the RO consider this 
evidence in the first instance.  38 C.F.R. § 20.1304(c) (2009).  

The issue of service connection for COPD being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam.

2.  The Veteran was not exposed to herbicides in service.

3.  The Veteran does not have diabetes mellitus that is causally 
or etiological related to his military service.

4.  The Veteran's histoplasmosis is inactive and asymptomatic.


CONCLUSIONS OF LAW

1.  The Veteran does not have diabetes mellitus that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2009).  

2.  The criteria for an increased rating for histoplasmosis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.97, Diagnostic Code 6834 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in April 2003.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's claims, 
any timing errors have been cured by the RO's subsequent actions.  
Mayfield at 128.)  Specifically regarding VA's duty to notify, 
the notification to the Veteran apprised him of what the evidence 
must show to establish entitlement to the benefits sought, what 
evidence and/or information was already in the RO's possession, 
what additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
Although the notification did not include the criteria for 
assigning disability ratings or for award of an effective date, 
see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Board notes that the Veteran was apprised of these criteria in 
correspondence dated in June 2008.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of the 
case (SSOC) reporting the results of its reviews of the issues on 
appeal and the text of the relevant portions of the VA 
regulations.

The Veteran was notified in correspondence dated in June 2008 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and secured an examination in furtherance of his claims.  VA has 
no duty to inform or assist that was unmet.

A VA opinion with respect to the rating question issue on appeal 
was obtained in May 2003.  38 U.S.C.A. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
noted below, the Board finds that the VA examination obtained in 
this case is adequate for rating purposes, as it is predicated on 
a full reading of the Veteran's medical records.  It considers 
all of the pertinent evidence of record, to include the Veteran's 
post-service treatment records and the statements of the 
appellant, and provides the medical information necessary to 
apply the appropriate rating criteria.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the rating question issue 
on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board acknowledges that the examination for the Veteran's 
increased rating claim is over seven years old.  However, the 
Board notes that the "mere passage of time" does not render an 
old examination inadequate.  Palczewski v. Nicholson, 21 Vet. 
App. 174, 182 (2007).  In Palczewski, the Court noted that the 
veteran did not submit additional evidence showing a change in 
his condition nor did he allege at a hearing that the condition 
had worsened.  Further, the Court noted a factor to consider was 
whether the submission or identification of additional lay or 
medical evidence raised the question of whether the medical 
evidence of record was sufficient to render a decision on the 
claim.  Palczewski, 21 Vet. App. at 183.  In this case, there is 
no medical or lay evidence alleging that the Veteran's service- 
connected disability is worse now than it was at the time of the 
May 2003 VA examination.  Therefore, the Board finds that the 
medical evidence of record is sufficient to render a decision on 
this claim.

The Board notes the May 2003 examiner provided a diagnosis of 
diabetes mellitus, but did not provide an opinion as to the 
etiology.  However, the Veteran indicated to the examiner that he 
was not claiming his diabetes mellitus was secondary to his 
military service.  The Board finds that a medical opinion on the 
questions of service connection for diabetes mellitus is not 
required because opinions are only necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  1) competent 
evidence of diagnosed disability or symptoms of disability, 2) 
establishes that the veteran suffered an event, injury or disease 
in service, or has a presumptive disease during the pertinent 
presumptive period, and 3) indicates that the claimed disability 
may be associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In this case, as described in detail below, there is insufficient 
evidence establishing that the Veteran suffered an in-service 
event, injury or disease in service.  See Duenas v. Principi, 18 
Vet. App. 512 (2004).  Consequently, given the standard of the 
regulation, the Board finds that VA did not have a duty to assist 
that was unmet.

II.  The Merits of the Claims

Service Connection

The Veteran contends that he has diabetes mellitus that is 
related to his military service.  He contends that he was exposed 
to herbicides by servicing planes that flew into and out of 
Vietnam while he was stationed in Japan.  The Veteran does not 
contend that he ever served within the Republic of Vietnam.

Law 

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d). Generally, service 
connection requires (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of in- service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Certain diseases associated with exposure to herbicide agents, 
including type II diabetes mellitus, may be presumed to have been 
incurred in service even if there is no evidence of the disease 
in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
are met. 38 C.F.R. § 3.309(e) (2009).  The term "herbicide agent" 
means a chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations in 
the Republic of Vietnam during the Vietnam era.  The diseases for 
which service connection may be presumed to be due to an 
association with herbicide agents include type II diabetes 
mellitus.  Id.

For service connection to be granted for type II diabetes 
mellitus, it must be manifested to a degree of 10 percent or more 
at any time after service.  See 38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 
976 (2001).

A Veteran who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during such 
service unless there is affirmative evidence to the contrary.  
Id.  VA has adopted the position that service in Vietnam requires 
having physically set foot in Vietnam.  The United State Court of 
Appeals for the Federal Circuit has clearly held that VA's 
requirement that a claimant must have been present within the 
land borders of Vietnam at some point in the course of duty in 
order to be entitled to a presumption of herbicide exposure and 
service connection for diseases associated with that exposure 
constitutes a permissible interpretation of 38 U.S.C.A. § 
1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. Nicholson, 
20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that, under similar 
circumstances, a presumptive service connection procedure does 
not foreclose proof of direct service connection.  Combee v. 
Brown, 34 F.3d 1039, 1043-44 (1994).  

Analysis

The Veteran's STRs show no treatment for, or diagnosis of, 
diabetes mellitus.  His retirement examination in November 1980 
revealed a normal endocrine system.  His service records confirm 
that he was stationed in Yokota, Japan, during the early 1970s 
and that he worked on the flight line.  

A post-service medical record dated in February 2002 indicates 
that the Veteran had a history of diabetes mellitus.  

Information from the National Personnel Records Center (NPRC) 
dated in May 2003 indicates that there was no record of the 
Veteran being exposed to herbicides in service.

The Veteran was afforded a VA examination in May 2003.  His 
claims file was reviewed.  The Veteran reported that he was 
provided a diagnosis of diabetes mellitus two years earlier.  The 
Veteran also reported that he was not claiming diabetes mellitus 
was secondary to his service.  

A buddy statement dated in October 2005 reveals that aircraft 
traffic from Vietnam was serviced at Yokota, Japan.  The 
statement also indicates that it would be safe to say that the 
Veteran worked on aircraft out of Vietnam.  

In a statement dated in September 2007, the Veteran indicated 
that he was first diagnosed with diabetes mellitus around 1995-
1997.

Here, although the evidence shows that the Veteran currently has 
diabetes mellitus, the evidence does not show that it is related 
to his military service, including being due to exposure to 
herbicides.  With regards to service connection on a presumptive 
basis due to exposure to herbicides, the Veteran does not dispute 
that he did not serve in the Republic of Vietnam; rather, he 
maintains that he was exposed to herbicides by working on 
aircraft that travelled out of Vietnam while stationed in Japan.  
The Veteran's contentions that he worked on aircraft that flew 
out of Vietnam is supported by a buddy statement.  However, the 
evidence does not show that any work done by the Veteran on 
aircraft from Vietnam resulted in any actual herbicide exposure.  
As noted above, presumptive exposure to herbicides is only for 
veterans that set foot in the Republic of Vietnam.  The evidence 
of record does not show that the Veteran was exposed to 
herbicides in service; the NPRC found there was no record of 
exposure to herbicides.  Consequently, service connection on a 
presumptive basis is not warranted.

Nevertheless, service connection can still be granted on a direct 
basis if the evidence shows that the Veteran's diabetes mellitus 
is related to any in-service event, injury or disease.  In this 
regard, the Board notes that the Veteran does not contend that 
his diabetes mellitus is related to any in-service event, injury 
or disease other than contended exposure to herbicides, nor do 
his STRs show any in-service event, injury or disease that could 
have caused diabetes mellitus.  Moreover, no medical professional 
has provided any opinion that the Veteran's diabetes mellitus is 
related to his military service.  There is no competent medical 
evidence of record that suggests that the Veteran's diabetes 
mellitus is directly related to his military service.  Therefore, 
service connection on a direct basis is not warranted.

The Board's finding is supported by the absence of any diagnosis 
of diabetes mellitus until, at the earliest, 1995.  The Court has 
indicated that normal medical findings at the time of separation 
from service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is probative 
evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service for 
which there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  Thus, the 
lack of any objective evidence of related complaints, symptoms, 
or findings for more than 15 years between the period of active 
service and his claim for service connection is itself evidence 
which tends to show that this disability did not have its onset 
in service or for many years thereafter. 

The Board acknowledges the Veteran's belief that he has diabetes 
mellitus related to his military service.  However, there is no 
evidence of record showing that the Veteran has the specialized 
medical education, training, and experience necessary to render 
competent medical opinion as to etiology of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (1) (2009).  Consequently, the Veteran's own 
assertions as to diagnosis and etiology of a disability have no 
probative value.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for diabetes 
mellitus is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 
2009).

Increased Rating

The Veteran contends that his histoplasmosis is more disabling 
than the currently assigned 10 percent rating.  

Law

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  

The Court has held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, 
a staged rating is not warranted in this claim.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Histoplasmosis is rated under 38 C.F.R. § 4.97, Diagnostic Code 
6834.  A 30 percent rating requires chronic pulmonary mycosis 
with minimal symptoms such as occasional minor hemoptysis or 
productive cough.  

Analysis

Private medical records dated through July 2008 do not show that 
the Veteran has chronic pulmonary mycosis with minimal symptoms 
such as occasional hemoptysis or productive cough.  The Board 
acknowledges that although the Veteran's treatment records do 
show coughing, such symptomatology has been attributed to the 
Veteran's COPD.  His treatment records do not show any treatment 
related to his histoplasmosis.  A respiratory culture in January 
2003 shows light growth resembling normal flora.  

The Veteran was afforded a VA examination in May 2003.  The 
Veteran reported that he had had no further problems since he was 
diagnosed in service.  He reported that he did not receive any 
treatment at that time except for a biopsy, which resulted in the 
diagnosis of histoplasmosis.  He denied any active problem and 
stated he had not received any treatment over the years since in 
1971.  The diagnoses included a history of histoplasmosis with no 
present active disease.

Here, the Board finds that based on a review of the evidence, the 
Veteran is not entitled a 30 percent rating.  There is no 
indication in the Veteran's post-service treatment records that 
he has chronic pulmonary mycosis with minimal symptoms such as 
occasional hemoptysis or productive cough, which is required for 
an increased rating.  Moreover, at the examination, the Veteran 
specifically denied any active problem.  The examiner found no 
active disease.  The Veteran's histoplasmosis is asymptomatic.  
The Board acknowledges that the examination is over seven years 
old; however, nothing in the Veteran's treatment records or the 
Veteran's various statements since that examination have shown 
any increase in disability.  Indeed, the Veteran had not made any 
statements regarding how his histoplasmosis has increased in 
severity.  Therefore, an increased rating is not warranted.

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2009).  The current evidence of record does 
not demonstrate that the histoplasmosis disability has resulted 
in frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  It is undisputed that the Veteran's 
histoplasmosis disability has an adverse effect on employability, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2009).  In this 
case, the very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above.  38 C.F.R. § 4.10.  
Therefore, given the lack of evidence showing unusual disability 
not contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA Central 
Office for consideration of an extraschedular evaluation is not 
warranted.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to an increased rating for histoplasmosis is denied.


REMAND

Regrettably, a remand is necessary for the issue of service 
connection for COPD.  The May 2003 VA examiner noted that there 
was no evidence in the STRs for that disability.  Since that 
examination, the Veteran submitted copies of additional STRs, 
including a November 1980 pulmonary function report.  The 
interpretation of the report was that the findings suggested 
combined restrictive and obstructive disease.  

Post-service medical records show that the Veteran currently has 
COPD.  In light of a post-service diagnosis, and a service 
treatment record indicating obstructive disease that was not 
reviewed by the VA examiner, the Board finds that a new VA 
examination is needed to determine if the Veteran has COPD 
related to his military service.  Additionally, the Veteran has 
contended that his COPD is secondary to his histoplasmosis.  
Therefore, the VA examiner should also address whether the 
Veteran's COPD is proximately due to or the result of his 
service-connected histoplasmosis.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA examination for an opinion 
as to whether his COPD is related to his 
military service, including whether it is 
proximately due to or the result of his 
service-connected histoplasmosis.  The 
examiner is requested, among other things, 
to obtain a detailed history of the 
Veteran's symptoms since service, review 
the record, and offer an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of approximately 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that his COPD is related 
to his military service, including whether 
it is proximately due to or the result of 
his service-connected histoplasmosis.  The 
examiner must review the claims file, 
including a copy of this remand.  

The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the examination.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  All indicated tests 
should be conducted and those reports 
should be incorporated into the 
examinations and associated with the claims 
file.  The RO/AMC should ensure that the 
examination report complies with this 
remand and answers the questions presented 
in the examination request.  If any report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, may result in a 
denial of his claim.  See 38 C.F.R. § 3.655 
(2009).

2.  After undertaking any other development 
deemed appropriate, the RO/AMC should re-
adjudicate the service connection issue in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


